Birdsong, Judge,
dissenting.
Though I have no disagreement with Division 1 of the majority opinion, I have considerable difficulty reconciling Division 1 with *85Division 2 inasmuch as I am in much disagreement with two key portions of that division.
The majority bases its conclusion in Division 2 upon two major premises that (1) there is no conflict between the deposition testimony of Turner and his subsequently made affidavit but (2) even assuming such a conflict to be evident, there is no justification to proclaim that conflict as having been deliberately or intentionally made.
There can be no question as to the existence of insurance coverage over the premises and contents of Turner’s store. Turner readily admits that sometime after the store was being remodeled, he (Turner) discussed insurance needs with Clark and obtained insurance from an agency suggested to him by Clark. That is corroborated by the agent who sold the insurance to Clark. There obviously was no dispute as to the purpose of the insurance for after his loss, Turner made demand upon and recovered from his insurer most if not all his loss. The confrontation occurred only after Turner’s insurer had covered Turner’s loss and apparently sought to be subrogated by belatedly relying on the insurance provisions of the building contract discussed in Division 1 of the majority opinion. Thus, Turner’s statements (that he recalled a conversation about insurance but did not recall its substance other than that it concerned insurance and agents) in my ears ring somewhat hollow.
A reading of Turner’s deposition while under examination by Clark’s attorney discloses the following:
“Q. Isn’t it true, or I want you to correct if you remember anything other than this, that there was a discussion between you and Dale [Clark] about the necessity or advisability of you having these premises covered and that it was a question of whether they could get the coverage or whether you could get it on your own, and if you got it they wouldn’t get charged a fee on this percentage for the premiums that were paid, in other words, you could come out better by getting it yourself?
“A. If that’s so, like I say I do not remember that. I do not remember the beginning of the conversation about insurance. I can remember talking about insurance and I did take out insurance, but as far as insurance conversation between me and Clark & Clark that’s the best, or the most I can remember about it.
“Q. Right. But following whatever conversation you did have you bought this insurance through Day, Reynolds and Parks to take care of losses which you might have; is that correct?
“A. That’s right.”
Turner’s deposition was taken on September 26, 1978. On March 25,1980, Clark moved for summary judgment. In support of *86that motion Clark submitted an affidavit in which he alleged that “when dealing with Mike Turner concerning the construction of the All-Pro Sporting Goods Store, I had a conversation with him which resulted in it being agreed that he, not Clark and Clark, Inc., would purchase insurance to protect against losses during the period of construction. Having reached this agreement, I suggested the names of several agents in Gainesville that he might contract [sic]. Two of those suggestions were Carl Lawson Agency and Ronald Clary of Day, Reynolds and Parks, Inc. Pursuant to this agreement which supplemented the written contract entered into between the parties, Mr. Turner purchased insurance for these premises through Day, Reynolds, and Parks, Inc.”
Ronald Clary submitted an affidavit on behalf of Clark in which Clary confirmed that Turner obtained insurance covering merchandise, furniture, fixtures and “betterments and improvements.” This latter term is commonly used in the insurance industry as referring to improvements that a tenant makes on property which he does not own, such as in an arrangement between a store proprietor and a shopping center when the owner retains title to the real estate but has an agreement whereby the tenant makes expenditures for improvements.
I believe it is safe to conclude that at this stage of the proceedings (i.e., before Turner submitted his affidavit), that summary judgment for Clark was inevitable. Clark had established by affidavit an agreement between the parties for Turner to obtain his own insurance coverage to save Turner money in the cost-plus contract; Turner had not denied this agreement; pursuant to the agreement Turner had obtained such insurance; Turner had suffered a loss; and Turner had recovered from his insurer without making demand against Clark based upon the building contract.
However, Turner eventually submitted his own affidavit on April 18, 1980, to defeat Clark’s motion for summary judgment. In that affidavit Turner in effect stated that he recalled a conversation with Dale Clark concerning recommended insurance agents in Gainesville, but “I do not recall, nor was it my understanding that I was to obtain coverage in lieu of his builder’s risk insurance.”
I cannot help but reflect that this affidavit was made almost 19 months after Turner’s deposition, in direct response to a motion for summary judgment, and which affidavit, if believed, would save a case which apparently Turner would otherwise lose. It strains my understanding of commonly used language to believe his agreement with the question in the deposition of September, 1978 that “whatever conversation you did have, you bought this insurance through Day, Reynolds and Parks to take care of losses which you *87might have; is that correct” is not directly contradicted by his affidavit wherein he affirmed that “I do not recall, nor was it my understanding that I was to obtain coverage in lieu of his builder’s risk insurance.” This conclusion is especially demanded where the facts reflect that Turner obtained the very coverage in question, and when he suffered a loss, he obtained reimbursement from his insurer rather than the contractor. It is because of these type agreements that Tuxedo Plumbing &c. Co. v. Lie-Nielson, 245 Ga. 27 (262 SE2d 794) provides to bargaining parties mutual exculpation and requires the party suffering a loss to look solely to his insurer.
It is my opinion, therefore, that there is indeed a direct conflict between Turner’s deposition of September, 1978, and his affidavit of April, 1980. In Combs v. Adair Mtg. Co., 245 Ga. 296, 297 (264 SE2d 226), it was held: “The holding in Chambers [Chambers v.C & S Nat. Bank, 242 Ga. 498 (249 SE2d 214)] does not lighten the burden upon the movant for a summary judgment nor does it add any additional weight to the. burden upon the responding party. Chambers simply reiterates the long recognized and established rule that any party testifying in his own behalf is held to a strict standard of candor and responsibility for his own statements and has no right to be intentionally or deliberately self-contradictory. The effect of the Chambers holding is that if a party testifying in his own behalf intentionally or deliberately contradicts himself, the more favorable portion of the contradictory testimony shall be treated as though it did not exist.” If Turner’s affidavit is taken to be in direct conflict with his deposition, then Combs dictates that summary judgment for Clark was proper.
However, the majority contends that even if the statements are taken to be in conflict, there is no indication that they were deliberately or intentionally made. It is conceded that Turner has not openly admitted that he deliberately and intentionally made conflicting statements. But I do not conceive such an admission to be necessary in order for this court to find that conflicting statement fails to reflect the requisite standard of candor and responsibility, and therefore such conflicting statements may be inferred to have been made “deliberately or intentionally.” While it runs contrary to the usual practice for an appellate court to make such a factual determination (see special concurrence in Combs v. Adair Mtg. Co., 155 Ga. App. 432, 436 (270 SE2d 878)) that determination is a responsibility created by our case law and followed by both the Supreme Court and this court. Such a factual weighing and determination was made by the Supreme Court in both Combs, 245 Ga. 296, supra, and Chambers, supra, and by this court in Combs 155 Ga. App. 432, supra, as well as in the majority opinion where the *88majority has concluded, after noting the absence of an admission by Turner of deliberateness that the conflict was not intentional or deliberate, while I conclude to the contrary as a matter of law.
I believe that if this court establishes as a requirement that the maker of conflicting statements must admit that the statements were deliberately made (i.e., not claim inadvertence or deny deliberateness), then this court has emasculated the summary judgment procedure. If this were not true, then every respondent to a motion for summary judgment could avoid the consequences of a sure summary judgment against him by making belated but inconsistent statements (thus creating a conflict of fact) and arguing that such conflicts were inadvertent.
We are not here dealing with a complex case involving many parties and counsel where amidst numerous depositions, interrogatories and affidavits usually all being rendered prior to a motion for summary judgment, discrepancies may creep into a party’s recollection of long past events. Here we deal with a deposition given 19 months before any motion for summary judgment in which the deponent agreed that he obtained the insurance to take care of any losses he might have, but when faced with an apparent adverse summary judgment ruling, contended that he did not understand that he was to obtain insurance coverage in lieu of Clark’s builder’s risk insurance.
Determinations of the presence or absence of conflicting issues in motions for summary judgment by their very nature are mixed questions of fact and law but in our procedure are ultimately questions of law to be decided by a trial court. While the trial court cannot decide conflicting questions of ultimate fact, the Supreme Court in Chambers, supra, and Combs, supra, in effect, required the trial court and, on appeal, this court, to eliminate questions of fact arising in a summary judgment situation where a party has created conflicting positions by, in essence, admitting liability and thereafter denying it (or vice versa). In such a situation, in order to preserve the summary judgment procedure, the Supreme Court has mandated that the evidence must be taken in the light most unfavorable to the creator of the confusion.
I believe the most salutory rule, and the one that best preserves the summary judgment procedure, is one that recognizes that where, except for a belated and conflicting position adopted by a party in the course of a motion for summary judgment, summary judgment would be granted to the opposing party (i.e., the conflicting position puts the party back in court), the trial court is required to conclude that the conflicting position has been deliberately and intentionally taken. To conclude otherwise eviscerates any motion for summary *89judgment. Applying that rule to the present case it calls into play the well-accepted and pragmatic rule that the version of Turner’s testimony which is most unfavorable will be accepted. Chandler v. Gately, 119 Ga. App. 513, 520 (167 SE2d 697). See Collins v. Levine, 156 Ga. App. 502. Accordingly, I would affirm the trial court’s grant of summary judgment to appellee Clark.
I respectfully dissent. I dm authorized to state that Judge Sognier and Judge Pope join in this dissent.